Exhibit (e) DISTRIBUTION AGREEMENT THIS AGREEMENT is made and entered into as of this 10th day of May, 2017, by and between BMT Investment Funds , a Delaware statutory trust (the “ Trust ”) and Quasar Distributors, LLC , a Delaware limited liability company (the “ Distributor ”). BMT Investment Advisers , a Delaware statutory trust and the investment adviser to the Trust (the “ Adviser ”), is a party hereto with respect to Sections 3 F. and 6 only. WHEREAS, the Trust is registered under the Investment Company Act of 1940, as amended (the “ 1940 Act ”), as an open-end management investment company, and is authorized to issue shares of beneficial interest (“ Shares ”) in separate series, with each such series representing interests in a separate portfolio of securities and other assets; WHEREAS, the Distributor is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended (the “ 1934 Act ”), and is a member of the Financial Industry Regulatory Authority (“
